Taft, J.,
concurring. I concur in paragraphs one and two of the syllabus and in the judgment. If paragraph three of the syllabus were conditioned on the absence of any adequate remedy of the property owner at law or in equity to protect the easement rights of such owner referred to therein, I would also concur in paragraph three of the syllabus.
It is elementary that a writ of mandamus will not be issued where the petitioner has available an adequate remedy either at law or in equity. State, ex rel. Stanley, v. Cook, Supt. of Banks, 146 Ohio St., 348, 66 N. E. (2d), 207; State, ex rel. Juhlman, v. Conners, 122 Ohio St., 355, 171 N. E., 589.
In the instant case, both parties concede that the property owner has no such adequate remedy. Therefore the question, as to whether or not he has such adequate remedy, has not been presented to this court for decision. I believe that paragraph three of the syllabus may be interpreted as deciding that question.